Citation Nr: 0003489	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  98-06 562A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral foot rash.

3.  Entitlement to service connection for asbestosis, to 
include as secondary to exposure to Agent Orange, or some 
other herbicide, during service.

4.  Entitlement to service connection for hepatitis, to 
include as secondary to exposure to Agent Orange, or some 
other herbicide, during service.

5.  Entitlement to service connection for prostatitis, to 
include as secondary to exposure to Agent Orange, or some 
other herbicide, during service.

6.  Entitlement to service connection for jungle rot/groin 
rash.

7.  Entitlement to service connection for colon polyps.
REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The appellant had active duty from February 1969 to February 
1971, and from January 1972 to May 1972.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a February 1998 
rating decision of the Department of Veterans' Affairs 
(hereinafter "VA") Regional Office in Seattle, Washington 
(hereinafter "RO"), which inter alia denied the veteran's 
claims for post-traumatic stress disorder (PTSD), bilateral 
foot rash, asbestosis, hepatitis, prostatitis, jungle 
rot/groin rash, and colon polyps, with the claims for 
bilateral foot rash, asbestosis, hepatitis and prostatitis 
include as secondary to exposure to Agent Orange, or some 
other herbicide, during service.  





FINDINGS OF FACT

1.  In an unappealed decision, dated in October 1994, the RO 
denied the veteran's claims for service connection for PTSD 
and bilateral foot rash.

2.  The evidence received since the RO's October 1994 
decision with regard to PTSD and bilateral foot rash, which 
was not previously considered, is cumulative of other 
evidence of record, and/or is not probative of the issue at 
hand, and, in connection with evidence previously assembled, 
is not so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.

3.  Competent medical evidence showing that the veteran has 
asbestosis, jungle rot or groin rash has not been presented; 
competent medical evidence of an etiological relationship or 
nexus between hepatitis, prostatitis or colon polyps and the 
veteran's military service has not been presented.


CONCLUSIONS OF LAW

 1. The RO's October 1994 decision, denying claims of 
entitlement to service connection for PTSD, and bilateral 
foot rash, became final.  38 U.S.C.A. § 7105(b) (West 1991).

2.  New and material evidence has not been received since the 
RO's October 1994 decision denying the appellant's claims for 
PTSD, and bilateral foot rash, and the claims for service 
connection for PTSD and bilateral foot rash are not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

3.  The claims for service connection for asbestosis, 
hepatitis, prostatitis, jungle rot/groin rash, and colon 
polyps are not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

As an initial matter, the Board notes that in an October 1994 
decision, the RO denied claims of entitlement to service 
connection for PTSD and bilateral foot rash.  A review of 
that determination reveals that the RO found that there was 
no verifiable stressor to support the veteran's diagnosis of 
PTSD, and that the veteran had failed to submit details of 
his stressors which would otherwise warrant an attempt to 
verify the claimed stressors.  In addition, the RO determined 
that there was no competent evidence showing that the veteran 
currently had a chronic foot rash, or that such rash was 
related to service.  A timely notice of disagreement as to 
both denials was received in October 1994, and a statement of 
the case was issued in December 1994.  However, a timely 
substantive appeal was not received, and the RO's October 
1994 decision became final.  38 U.S.C.A. § 7105(b).  However, 
applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  38 U.S.C.A. 
§ 5108.  

In May 1997, the veteran filed an application to reopen his 
claim for PTSD and bilateral foot rash.  In February 1998, 
the RO apparently determined that new and material evidence 
had not been received to reopen a claim for service 
connection for bilateral foot rash.  The RO also apparently 
determined that new and material evidence had not been 
received to reopen a claim for service connection for PTSD, 
and denied that claim on the merits. 

Notwithstanding the RO's denial of the PTSD claim on the 
merits, the Board will consider whether new and material 
evidence has been submitted.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996). 

After reviewing the record from a longitudinal perspective, 
the Board finds that no new and material evidence has been 
received to reopen the veteran's claims for service 
connection for PTSD, or bilateral foot rash.  When a claimant 
seeks to reopen a claim based upon additional evidence, VA 
must perform a three-step analysis.  Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc).  First, VA must determine whether 
the evidence is new and material under 38 C.F.R. § 3.156(a).  
Under 38 C.F.R. § 3.156(a), new and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the second step 
of the Elkins analysis requires VA to reopen the claim and 
determine whether the claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Finally, the third step of the Elkins 
analysis requires VA to evaluate the claim on the merits 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.

The U.S. Court of Appeals for Veterans Claims (Court) has 
indicated that in order to reopen a claim, there must be new 
and material evidence presented or secured since the last 
determination denying the benefit sought.  Elkins v. West, 12 
Vet. App. at 213-214.  Accordingly, the Board must consider 
whether new and material evidence has been received since the 
RO's October 1994 decision.

In October 1994, the RO denied the veteran's claim for foot 
rash after finding that there was no competent evidence 
showing that the veteran currently had a chronic foot rash 
that was related to his service.  The RO also denied the 
veteran's PTSD claim, noting his service in Vietnam as a 
rough terrain forklift driver; the RO determined that the 
veteran was not shown to have participated in combat, that 
there was no verifiable stressor to support the veteran's 
diagnosis of PTSD, and that the veteran had failed to submit 
details of his stressors which would otherwise warrant an 
attempt to verify the claimed stressors.  

The evidence received since the RO's October 1994 decision 
includes a VA examination report, dated in November 1997, VA 
outpatient treatment reports, dated between 1995 and 1998, a 
report the Social Security Administration, dated in October 
1998 (showing disability for "anxiety related disorders"), 
reports from the Deaconess Medical Center (DMC), dated in 
July 1999, a statement from the veteran, dated in May 1997, 
and the transcript from the veteran's hearing, held in 
February 1999.  

The Board initially notes that with regard to the claim for 
bilateral foot rash, the pertinent medical evidence includes 
a VA outpatient treatment report, dated in June 1995, which 
contains an assessment noting possible dyshidrosis on the 
soles of the feet.  A VA examination report, dated in 
December 1997, notes two or three small vesicle-type lesions 
on the longitudinal arch of the left foot.  The feet were 
otherwise clear of any fungal infection, redness, scale or 
excoriations.  The relevant diagnosis was history of jungle 
rot/fungus to the feet and groin.

With regard to the claim for PTSD, the only pertinent medical 
evidence is the November 1997 VA PTSD examination report, 
which shows that the veteran was diagnosed with PTSD that was 
related to combat during service in Vietnam. 

A.  Bilateral Foot Rash

The Board finds that the VA outpatient treatment report, 
dated in June 1995, and the VA examination report, dated in 
December 1997, were not of record at the time of the Board's 
October 1994 decision, and are "new" within the meaning of 
Elkins, supra.

However, the Board finds that new and material evidence has 
not been received to reopen a claim for service connection 
for bilateral foot rash, and that the RO's October 1994 
denial of the claim remains final.  Of particular note, the 
veteran was assessed with possible dyshidrosis on the soles 
of the feet in June 1995, and no fungal infection was found 
on examination in December 1997.  To the extent that the VA 
examination report contains a diagnosis of jungle rot/fungus 
to the feet "by history," there were no findings to support 
such a diagnosis, and the notation in issue appears to be no 
more than a bare transcription of lay history.  See LaShore 
v. Brown, 8 Vet. App. 406, 409 (1995); see also McQueen v. 
West, 96-403 (U.S. Vet. App. Dec. 16, 1999).  Furthermore, 
even if the Board were to assume that a clear diagnosis of 
foot rash has been shown, nothing in any of the submitted 
evidence contains competent medical evidence showing that the 
veteran has foot rash that is related to service.  Therefore, 
the Board finds that new and material evidence has not been 
received to reopen a claim for service connection for 
bilateral foot rash.  As such, the RO's October 1994 denial 
of the claim remains final.  38 U.S.C.A. § 7104(b).

B.  PTSD

The Board initially finds that although the VA PTSD 
examination report was not of record at the time of the RO's 
October 1994 decision, at that time the record contained an 
"Office of Disability Insurance" examination report, dated 
in August 1991, which contained competent opinion of record 
which showed that the veteran had PTSD that is related to his 
service.  The November 1997 VA PTSD examination report is 
therefore cumulative, and is not "new" within the meaning 
of Elkins, supra.  In this regard, the Board notes as the 
claims folder lacks credible supporting evidence that the 
claimed stressors actually occurred, or that the veteran 
participated in combat, the Board is not required to accept 
any conclusions as to causation in this opinion.  See West v. 
Brown, 7 Vet. App. 70, 77-78 (1994); Swann v. Brown, 5 Vet. 
App. 229, 233 (1993).  As unsupported conclusions, these 
opinions are insufficient to warrant a grant of service 
connection for PTSD.  See Moreau v. Brown, 9 Vet. App. 389, 
396 (1996) [something more than medical nexus evidence is 
required to fulfill the requirement for "credible supporting 
evidence."]; see also Dizoglio v. Brown, 9 Vet. App. 163, 
166  (1996). 

Of particular importance, the RO denied the veteran's claim 
in October 1994 after it determined that there was no 
verifiable stressor to support the veteran's diagnosis of 
PTSD, and that the veteran had failed to submit details of 
his stressors which would otherwise warrant an attempt to 
verify the claimed stressors.  In this regard, a review of 
the submitted evidence shows that it includes a statement 
from the veteran, dated in May 1997, and the transcript of 
his hearing, held in February 1999.  This evidence shows that 
the veteran claimed the following stressors: 1) seeing dead 
bodies, to include transporting body bags to an Air Force 
base; 2) a sergeant died in his arms during an attack on a 
bridge, and; 3) seeing a Latino soldier (possibly named 
"[redacted]") shoot a black soldier in a barracks.  The 
specific dates, names and places of the stressors involved 
were not identified, and the transcript of the veteran's 
hearing shows that he stated that he was unable to provide 
additional details.

The Board notes that the Court has held that it is not an 
impossible or onerous task for appellants who claim 
entitlement to service connection for PTSD to supply the 
names, dates and places of events claimed to support a PTSD 
stressor.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
In this case, a review of the submitted evidence shows that 
the veteran has not provided any objective evidence of 
participation in combat, nor has he provided useful names, 
dates and/or places, or other useful identifying information, 
which would allow for verification of his claimed stressors.  
See M21-1, Part IV, paragraph 11.38(f)(2) (Change 65, October 
28, 1998).  Based on the foregoing, the Board finds that the 
submitted evidence is not probative of the issue at hand, 
and, in connection with evidence previously assembled, is not 
so significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  Accordingly, the 
Board finds that new and material evidence has not been 
submitted.  The claim for PTSD is therefore not reopened. 

C.  Conclusion

The only other pertinent evidence received since the RO's 
October 1994 denial of the claims consists of written and 
oral testimony from the appellant.  A review of his 
statements shows that the veteran argues that he has 
bilateral foot rash as a result of exposure to Agent Orange 
during service in Vietnam, and PTSD as a result of stressors 
and combat in Vietnam.  However, these assertions were of 
record at the time of the RO's October 1994 decision.  The 
veteran, as a layperson, is not competent to give a medical 
opinion as to causation or diagnosis.  Therefore, as the 
veteran has not submitted competent medical evidence showing 
that he has bilateral foot rash, or PTSD, that is related to 
his service, these statements are not new and material 
evidence, see Vargas-Gonzalez v. West, 12 Vet. App. 321 
(1999), and are insufficient to reopen the claims.  See 
Savage v. Gober, 10 Vet. App. 488 (1997); Moray v. Brown, 5 
Vet. App. 211 (1993).  

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claims, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  
The Board views its discussion and the statement of the case 
and supplemental statement of the case provided by the RO as 
sufficient to inform the veteran of the elements necessary to 
complete his application to reopen the claims.  See Graves v. 
Brown, 8 Vet. App. 522 (1996);   Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).  


II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  If 
a condition noted during service is not shown to be chronic, 
then generally a continuity of symptoms after service is 
required for service connection. 38 C.F.R. § 3.303(b).  

Alternatively, the Court has recently indicated that a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Savage, 10 
Vet. App. at 498.

In addition, disease associated with exposure to certain 
herbicide agents, listed in 38 C.F.R. § 3.309, will be 
considered to have been incurred in service under the 
circumstances outlined in that section even though there is 
no evidence of such disease during the period of service.  If 
a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Hodgkin's disease; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; multiple myeloma, respiratory 
cancers (cancers of the lung, bronchus, larynx, or trachea), 
and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) must have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy must have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

With regard to the claim for asbestosis, the Board notes that 
in McGinty v. Brown, 4 Vet. App. 428, 432 (1993), the Court 
observed that there has been no specific statutory guidance 
with regard to claims for service connection for asbestosis 
and other asbestos-related diseases, nor has the Secretary 
promulgated any regulations.  However, in May 1988, VA issued 
a circular on asbestos-related diseases that provided some 
guidelines for considering compensation claims based on 
exposure to asbestos, entitled Department of Veterans 
Benefits, Veteran's Administration, DVB Circular 21- 88-8, 
Asbestos-Related Diseases (May 11, 1988) (DVB Circular).  The 
DVB Circular was rescinded by the Director of the VA 
Compensation and Pension Service in September 1992, and, at 
that time its contents were added as paragraph 7.68 of Part 
VI of the VA Adjudication Procedure Manual, M21-1 (Manual 
M21-1).

According to Manual M21-1, Part VI, paragraph 7.68, the most 
common disease related to asbestos exposure is interstitial 
pulmonary fibrosis (asbestosis), and clinical diagnosis of 
asbestosis requires a history of exposure and radiographic 
evidence of parenchymal lung disease.  In addition, it is 
stated that asbestos fibers may also produce pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of 
pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  In paragraph 7.68 it is also noted 
that cancers of the larynx and pharynx as well as the 
urogenital system (except the prostate) are also associated 
with asbestos exposure.

However, the threshold question to be answered with respect 
to any claim for VA benefits is whether the veteran has 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded; 
that is, a claim which is plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a);  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F.3d. 1464 
(1997).

Service medical records show that he received a diagnosis of 
prostatitis in July 1969.  A "dental patient X-ray container 
and medical history" form, dated in September 1970, shows 
that the veteran denied ever having been treated for any 
blood disease, liver disease (to include infectious 
hepatitis) or lung disease.  In October 1970, the veteran was 
treated for poison oak and heat rash near his groin.  He 
reported that he had had a groin rash for four months.  The 
service medical records include two examination reports, 
dated in January 1971 and January 1972, respectively, which 
show that his lungs and chest, anus and rectum, endocrine 
system, genitourinary system, and skin were clinically 
evaluated as normal.  Chest X-rays were unremarkable.  In a 
report of medical history accompanying the January 1972 
report, the veteran denied ever having skin diseases, 
shortness of breath, intestinal trouble, jaundice or 
hepatitis, frequent or painful urination, and "tumor, 
growth, cyst, cancer."  The remainder of the service medical 
records are silent as to complaints, treatment or a diagnosis 
involving the claimed disabilities.  Also of note, service 
medical records, dated in May 1972, show that the veteran was 
discharged from his second period of service after he was 
determined to have schizophrenia which had preexisted 
service.  These records are silent as to any of the claimed 
disabilities.

A VA genitourinary examination report, dated in May 1971 
(between the veteran's first and second period of service) 
shows that the diagnoses included history of prostatitis, 
"not found at this examination."  
A VA examination report, dated in June 1971 (between the 
veteran's first and second period of service) shows that the 
diagnoses included pruritus ani.

A VA "Agent Orange" examination report, dated in July 1994, 
does not contain any relevant diagnosis.  An accompanying 
chest X-ray report contains an impression of chronic 
bronchitis pattern.

VA outpatient treatment reports, dated between 1995 and 1998, 
are remarkable for indications of positive hepatitis serology 
and hepatitis-C, colonic adenomas, and ongoing treatment for 
asthma.  In April 1997, the veteran underwent a colonoscopy 
for colon polyps.  The impression was colonoscopy to upper 
ascending colon, poor prep, poor visualization.

A VA genitourinary examination report, dated in December 1997 
shows that the examiner noted that the veteran's liver 
function tests were normal, and that his chest X-ray was 
negative.  The examiner stated that the veteran's chest X-ray 
did not confirm the veteran's claim of asbestosis.  The 
examiner further noted that pulmonary function tests (PFT's) 
revealed mild obstructive deficit with significant 
improvement after bronchial dilation with reversal, that the 
veteran's prostate was smooth, nontender and without nodules, 
whereas a prostate with active prostatitis would be very 
boggy in appearance and also very tender.  The veteran's PSA 
(prostate-specific antigen) was noted to be 0.5.  The 
veteran's hepatitis-2 profile was noted to be reactive to HCV 
(hepatitis C virus)-FCR and HCV-CON.  The examiner stated 
that asbestosis, prostatitis and hepatitis-C are not the 
result of Agent Orange exposure.

Reports from the Deaconess Medical Center (DMC), dated in 
July 1999, indicate that the veteran has "significant 
chronic obstructive pulmonary disease."

A review of the veteran's written statements, and the 
transcript from his hearing, held in February 1999, shows 
that he asserts that he has asbestosis, hepatitis, 
prostatitis, jungle rot/groin rash and colon polyps as a 
result of his service, with the claims for asbestosis, 
hepatitis and prostatitis to include as secondary to exposure 
to Agent Orange, or some other herbicide, during service.  In 
particular, with regard to his claim for hepatitis, he argues 
that he was often forced to work in areas in Vietnam that 
were covered with human waste.  With regard to his claim for 
asbestosis, he argues that as he served with an engineering 
unit in Vietnam which performed construction, he often had to 
work with tar, and he appears to argue that such tar, or 
other construction materials, contained asbestos.  

The Board finds that the veteran's claims for service 
connection for asbestosis, hepatitis, prostatitis, jungle 
rot/groin rash and colon polyps are not well grounded.
With regard to the claims for asbestosis, prostatitis, and 
jungle rot/groin rash, the Board initially notes that 
although the veteran's service medical records show that he 
received a diagnosis of prostatitis in July 1969, and that he 
was treated for heat rash in October 1970, these apparently 
were acute conditions, as evidenced by the fact that there is 
no evidence of treatment during his remaining (approximately) 
one year and seven months (for prostatitis), and four months 
(for heat rash) of his first period of service, or at anytime 
during his second period of service, and the fact that 
prostatitis, and jungle rot/groin rash, were not shown at the 
time of his separation from either period of service.  
Furthermore, under 38 U.S.C.A. § 1110, the veteran must 
submit proof of a presently existing disability resulting 
from service in order to merit an award of compensation.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  As no medical 
evidence has been submitted to show that the veteran 
currently has asbestosis, prostatitis, or jungle rot/groin 
rash, the Board finds that the claims are not well grounded 
and must be denied.  The Board points out that although 
exposure to asbestosis is not shown by the record, the Board 
has assumed such exposure during service, solely for the 
purpose of determining whether his claim is well grounded. 

With regard to the claims for hepatitis (on a basis that does 
not involve Agent Orange exposure), and colon polyps, the 
Board first notes that the service medical records do not 
show treatment for either of these disabilities, and that the 
first evidence medical evidence of record showing either of 
these disabilities is found in a VA outpatient treatment 
report containing an assessment of hepatitis-C, dated in July 
1995.  This is approximately 23 years after separation from 
service.  In addition, the claims file does not contain 
competent evidence showing that there is a nexus between the 
veteran's hepatitis, or his colon polyps, and his service.  

Finally, the claim that the veteran's hepatitis is secondary 
to exposure to Agent Orange is also not warranted.  First, 
hepatitis is not a disease that is recognized as attributable 
to Agent Orange under the applicable regulations.  See 38 
C.F.R.  §§ 3.307, 3.309(e).  Therefore, as a matter of law, 
the veteran cannot receive the benefit of a rebuttable 
presumption that he has hepatitis that was caused by his 
exposure to Agent Orange.  To the extent the law is 
dispositive of an issue on appeal, the claim lacks legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 427, 430 (1994).   

Second, as stated previously, there is no showing that the 
veteran had hepatitis during his service, and the first post-
service record of treatment for hepatitis is found in a July 
1995 VA outpatient treatment report.  This is approximately 
23 years after separation from service.  In addition, there 
is no competent medical evidence in the record showing that 
the veteran's hepatitis is related to his service.  Of 
particular note, the December 1997 VA examination report 
shows that the examiner stated that the veteran's hepatitis C 
was not the result of exposure to Agent Orange.  In addition, 
the Secretary of Veteran's Affairs (Secretary) periodically 
conducts a review of scientific evidence on the association 
between exposure to herbicides and diseases suspected on 
being associated with such exposure.  After reviewing a 
report of the National Academy of Sciences which was issued 
in February 1999, and other pertinent studies, the Secretary 
recently issued a notice that states, in part, that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary has specifically determined a presumption 
of service connection is warranted.  See 64 Fed. Reg. 59232-
59243 (1999).  Without such a nexus, it is axiomatic that 
entitlement to service connection cannot be established under 
Combee, supra.  Accordingly, the veteran's claim for 
hepatitis secondary to exposure to Agent Orange, or some 
other herbicide, during service must be denied as not well 
grounded.

Finally, although the veteran's statements represent evidence 
of continuity of symptomatology, this evidence is outweighed 
by the lack of records of treatment for hepatitis between 
1972 and (at least) 1995, and the lack of evidence of a rash 
between October 1970 and June 1971, and June 1971 and the 
present.  In addition, his statements are not competent 
evidence showing that he currently has asbestosis, 
prostatitis, or jungle rot/groin rash, or that his hepatitis 
or colon polyps are related to his service.  Under such 
circumstances, the claims are not well grounded.  See Savage 
v. Gober, 10 Vet. App. 488 (1997).  

Since the record does not contain competent medical evidence 
showing that the veteran has prostatitis, asbestosis or 
jungle rot/groin rash, and as the record does not contain 
competent medical evidence that establishes a nexus or link 
between hepatitis, or colon polyps, and an in-service injury 
or disease, (with the claim for hepatitis to include as 
secondary to exposure to Agent Orange, or some other 
herbicide, during service), the Board finds that the veteran 
has not met his "burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claims are well grounded."  38 U.S.C.A. § 5107(a).  
Accordingly, entitlement to service connection for 
asbestosis, prostatitis, jungle rot/groin rash is denied.

In reaching these decisions, the Board has considered the 
notations of "history of (the claimed conditions)" which 
appear in the December 1997 VA genitourinary examination 
report.  However, to the extent that it may be argued that 
these notations are "diagnoses" that are sufficient to 
render the claims well grounded, the Board notes that the 
examiner stated that he had not reviewed the veteran's C-
file, and that the examiner did not link any of the claimed 
conditions to service.   In addition, except for hepatitis, 
the examiner's findings do not show that the veteran has any 
of the claimed conditions, and when read in context, the 
notations in issue appear to be no more than bare 
transcriptions of lay history.  See LaShore v. Brown, 8 Vet. 
App. 406, 409 (1995); see also McQueen v. West, 96-403 (U.S. 
Vet. App. Dec. 16, 1999).  
 
The Board has considered the veteran's assertions to the 
effect that he has asbestosis, hepatitis, prostatitis, jungle 
rot/groin rash and colon polyps as a result of his service.  
However, the veteran, as a lay person untrained in the field 
of medicine, is not competent to offer an opinion as to a 
diagnosis, or as to the etiology, of the claimed disorders.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Hence, this 
argument does not provide a factual predicate upon which 
service connection may be granted. 

The Board views the above discussion as sufficient to inform 
the veteran of the elements necessary to submit well-grounded 
claims for service connection for the claimed disabilities.  
See Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).


ORDER

The application to reopen the claims for service connection 
for PTSD and a bilateral foot rash is denied.

Service connection for asbestosis, hepatitis, prostatitis, 
jungle rot/groin rash, and colon polyps is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

